USCA11 Case: 21-12789       Date Filed: 07/21/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-12789
                    Non-Argument Calendar
                    ____________________

ANNIE MANTZ,
on behalf of Anthony Jay Dunkley, Jr.,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                        Defendant-Appellee.
                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:19-cv-81599-RLR
                   ____________________
USCA11 Case: 21-12789            Date Filed: 07/21/2022       Page: 2 of 7




2                         Opinion of the Court                    21-12789


Before JORDAN, ROSENBAUM, AND NEWSOM, Circuit Judges.
PER CURIAM:
        Annie Mantz filed a pro se lawsuit against the Commissioner
of the Social Security Administration on behalf of her grandson,
Anthony Dunkley, Jr., who received survivor’s benefits after the
death of his mother. According to the complaint, Dunkley was en-
titled to receive survivor’s benefits through his high-school gradu-
ation in June 2020, but the agency prematurely terminated the ben-
efits in June 2019. It took months of effort and correspondence to
get the benefits reinstated, and even then, the amount of backpay
Dunkley received was incorrect, causing hardship to the family.1
The complaint sought back benefits and $150,000,000 in punitive
damages for anxiety, emotional distress, and financial hardship
stemming from the agency’s alleged “malicious intent to delay,”
“wrongful appropriation,” “theft,” “embezzlement,” and “discrim-
ination.”
        The district court dismissed the lawsuit based on a report
and recommendation (“R&R”) from the magistrate judge. In the
R&R, the magistrate judge concluded that Mantz and Dunkley, be-
fore filing suit in federal court, failed to exhaust administrative rem-
edies and receive a final agency decision in relation to the alleged


1 The agency initially withheld a portion of these benefits to recover a pur-
ported overpayment of disability benefits to Dunkley’s mother soon after her
death, though it eventually repaid the amount withheld.
USCA11 Case: 21-12789         Date Filed: 07/21/2022     Page: 3 of 7




21-12789                Opinion of the Court                         3

withholding or underpayment of benefits. See 42 U.S.C. § 405(g)
(authorizing judicial review of “final decision[s] of the Commis-
sioner of Social Security”); Bloodsworth v. Heckler, 703 F.2d 1233,
1236 (11th Cir. 1983). (“Section 405(h) [of Title 42 of the U.S. Code]
prohibits federal court review of administrative decisions except as
provided in section 405(g).”). The magistrate judge advised that
the parties had fourteen days to file objections to the R&R and that
the “[f]ailure to timely file objections shall constitute a waiver of a
party’s ‘right to challenge on appeal the district court’s order based
on unobjected-to factual and legal conclusions.’ 11th Cir. R. 3-1
(2016).” Two months later, neither Mantz nor Dunkley had sub-
mitted any objections, so the district court adopted the R&R and
dismissed the case.
        The day after the district court entered its dismissal order,
Mantz filed a motion requesting that the clerk enter default against
the Commissioner, which was denied. She had filed two similar
motions earlier in the case, which were also denied: first, because
no summons or waiver of service had been returned; and second,
because a motion to dismiss had been filed. Mantz then filed a mo-
tion to reopen the case, which was denied, and this appeal fol-
lowed. On appeal, Mantz restates the allegations and claims made
in the complaint and asserts that she was entitled to entry of default
because of the Commissioner’s alleged failure to submit a “proper
response.”
       We affirm the dismissal of Mantz’s complaint. As to the is-
sue of default, we see nothing improper in the proceedings below.
USCA11 Case: 21-12789        Date Filed: 07/21/2022     Page: 4 of 7




4                      Opinion of the Court                21-12789

At the time of the first motion for entry of default, no summons or
waiver of service had been returned, so the Commissioner could
not yet be held responsible for failing to respond. See Fed. R. Civ.
P. 12(a) (providing that the time limits to respond begin either “af-
ter being served” or with waiver of service).
        Then, by the time Mantz filed the second and third motions
for entry of default, the Commissioner had moved to dismiss the
lawsuit, so default was not appropriate. Default can be entered
only when a defendant “has failed to plead or otherwise defend.”
Fed. R. Civ. P. 55(a). And the phrase “otherwise defend” includes
the filing of a timely motion to dismiss. See Bass v. Hoagland, 172
F.2d 205, 211 (5th Cir. 1949) (“The words ‘otherwise defend’ refer
to attacks on the service, or motions to dismiss, or for better par-
ticulars, and the like, which may prevent default without presently
pleading to the merits.”). Because the Commissioner timely “oth-
erwise defend[ed]” the action through the entry of final judgment,
there was no basis to grant the second or third motions for entry of
default. So we also reject Mantz’s claim that the district judge com-
mitted judicial misconduct in relation to these motions.
       Turning to the dismissal of the complaint, we conclude that
Mantz failed to preserve a challenge to the district court’s order.
Although we liberally construe the filings of pro se parties, “we
nevertheless have required them to conform to procedural rules.”
Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). Two such
rules apply to bar our review.
USCA11 Case: 21-12789            Date Filed: 07/21/2022        Page: 5 of 7




21-12789                  Opinion of the Court                              5

       First, our rules provide that a party’s failure to submit timely
objections to a magistrate judge’s report and recommendation,
when properly warned of the consequences, “waives the right to
challenge on appeal the district court’s order based on unobjected-
to factual and legal conclusions.” 11th Cir. R. 3-1. Here, because
Mantz did not submit timely objections after being warned of what
that would mean on appeal, she has waived review of the district
court’s conclusion that her complaint was subject to dismissal for
failure to exhaust administrative remedies. 2 See Harrigan v. Metro
Dade Police Dep’t Station #4, 977 F.3d 1185, 1192 (11th Cir. 2020).
        Second, though we may still “review on appeal for plain er-
ror if necessary in the interests of justice,” 11th Cir. R. 3-1, that ex-
ception does not apply here for another procedural reason.
Mantz’s brief fails to raise any argument or even address the issue
of administrative exhaustion, which was the entire basis for the dis-
trict court’s dismissal order. We will not consider an argument that
she has obviously abandoned. Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (“[I]ssues not briefed on appeal by a pro se liti-
gant are deemed abandoned.”).
      In any case, nothing in the record suggests that plain-error
review is in the interest of justice here. Despite extensive corre-
spondence between Dunkley, Mantz, and the SSA, nothing in the


2 Mantz notes that she consented to the exercise of jurisdiction by the magis-
trate judge. But such jurisdiction depends on the consent of both parties, see
28 U.S.C. § 636(c), and it does not appear that the Commissioner consented.
USCA11 Case: 21-12789             Date Filed: 07/21/2022         Page: 6 of 7




6                          Opinion of the Court                      21-12789

record indicates that Mantz or Dunkley proceeded through the
general administrative review process that would lead to a “final
decision.” See 20 C.F.R. §§ 404.900, 404.902. And even if the dis-
trict court were wrong about exhaustion, the criminal statutes on
which Mantz relies do not provide a private right of action. 3 See
Love v. Delta Air Lines, 310 F.3d 1347, 1352–53 (11th Cir. 2002)
(explaining that criminal statutes do not provide for private civil
causes of action). More fundamentally, it appears that Mantz was
not authorized to pursue claims on behalf of Dunkley through a
pro se action in federal court, even assuming she was his legal
guardian. See Devine v. Indian River Cnty. Sch. Bd., 121 F.3d 576,
581 (11th Cir. 1997) (“[P]arents who are not attorneys may not
bring a pro se action on their child’s behalf.”), overruled in part on
other grounds by Winkelman ex rel. Winkelman v. Parma City
Sch. Dist., 550 U.S. 516, 535 (2007).
     For all these reasons, we affirm the dismissal of Mantz’s
complaint without prejudice. 4



3 To the extent Mantz sought to raise tort claims against individual actors in
the SSA, those claims would be subject to the Federal Tort Claims Act, and
nothing indicates that she met the administrative requirements of that Act.
See, e.g., 28 U.S.C. § 2675(a); Turner ex rel. Turner v. United States, 514 F.3d
1194, 1200 (11th Cir. 2008).
4 Because we conclude that Mantz has abandoned any challenge to the
grounds for the dismissal order, we need not consider whether the court
properly described its ruling as jurisdictional in nature.
USCA11 Case: 21-12789   Date Filed: 07/21/2022   Page: 7 of 7




21-12789          Opinion of the Court                      7

      AFFIRMED.